Citation Nr: 1313986	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  06-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, wherein the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran subsequently filed a timely appeal.  

In January 2008, while sitting at the RO in San Antonio, Texas, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Although offered an opportunity to appear at an additional hearing before a different VLJ, the Veteran declined.  See March 2013 response form.  A transcript of the hearing is associated with the Veteran's claims folder. 

In a March 2008 decision, the Board denied the TDIU claim.  The Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court vacated and remanded the Board's March 2008 decision pursuant to a Joint Motion for Remand. 

In September 2009, the Board remanded this case for additional development. 

In a March 2011 decision, the Board once again denied the TDIU claim.  The Veteran appealed the March 2011 decision to the Court.  In an October 2011 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacated the March 2011 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the Joint Motion.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

Based on the directive stipulated in the 2011 Joint Motion, the Board remanded the TDIU claim in April 2012 to afford the Veteran an additional VA examination to determine whether his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, and to afford him a VA PTSD examination to reassess his PTSD based on a referred increased rating claim for PTSD.  

The Appeals Management Center (AMC), in turn, scheduled the Veteran for two VA examinations - a VA general medical examination in connection with the TDIU claim and a VA PTSD examination in response to the increased rating claim referred by the Board. 

Based on the findings of the additional PTSD examination, the AMC, in a November 2012 rating decision, increased the disability rating for PTSD from zero (noncompensable) to 50 percent, effective June 15, 2012.  The Veteran has not disagreed with the increased rating assigned and the Board does not have jurisdiction over this issue.  


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for a scheduled VA general medical examination on June 18, 2012.   

2.  Entitlement to a TDIU cannot be established without that scheduled examination which was need to determine whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him incapable of obtaining and maintaining substantially gainful employment.

CONCLUSION OF LAW

Entitlement to a TDIU is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a TDIU.  A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Unfortunately, as will be discussed below, the Veteran failed to report for his scheduled VA general medical examination in connection with his TDIU claim.  

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b). 

As a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2012); Turk, 21 Vet. App. at 569. 

The United States Court of Appeals for Veteran's Claims (Court) has recently held that upon a finding that a Veteran has not demonstrated good cause for failing to report for his scheduled VA examination the Board should deny a claim under 38 C.F.R. § 3.655  rather than adjudicate it on the merits.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011). 

Here, as mentioned, the Veteran's TDIU claim was remanded in April 2012 because the Board determined that a VA examination was necessary to ascertain if the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  As indicated by the parties in the 2011 Joint Motion, this additional VA examination was necessary because a September 2010 VA examination report of record was inadequate for rating purposes in that the examiner did not adequately explain why he believed the Veteran was employable.  Also requested by the Board was a VA PTSD examination to reassess his PTSD.  

A Compensation and Pension Inquiry Form dated in late-April 2012 reflects that the AMC initiated a request to have the Veteran scheduled for the VA general medical examination in conjunction with his TDIU claim, as well as a VA PTSD examination to reassess the severity of his PTSD.  Both examinations were scheduled for June 2012.    

Also in late-April 2012, the AMC sent a notice letter to the Veteran's most recent address.  In this letter, the Veteran was informed that he would be scheduled for a new VA examination and that he would be notified of the date, time and place of the examination.  He was told if he could not keep the appointment or if he wanted to be rescheduled, he could contact the medical facility.  He was also notified that when a claimant, without good cause, fails to report for an examination or a reexamination, the claim shall be rated based on the evidence of record or denied. See 38 C.F.R. § 3.655.  Examples of good cause were listed:  illness, hospitalization, or death of a family member. Id.  

As mentioned, the Veteran reported to the scheduled PTSD examination on June 15, 2012.  Nonetheless, despite being informed in the April 2012 notice letter as to the consequences for failing to report for the additional VA examination, he did not report to the VA general medical examination scheduled for June 18, 2012.  See November 2012 supplemental statement of the case.  

It is presumed that he was properly notified of the date and time of both scheduled VA examinations.  See Kyhn v. Shinseki, 24Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a Veteran of a VA examination).  Moreover, the Veteran has not provided any reason for his failure to report for the scheduled examination.  In fact, the only subsequent correspondence received from the Veteran is the March 2013 form indicating that he did not wish to appear at another hearing.

For the reasons discussed above, and as detailed in the 2011 Joint Motion and the Board's April 2012 remand, a new VA examination was necessary to establish entitlement to a TDIU.  38 C.F.R. § 3.655(a) (2012); Turk, 21 Vet. App. at 569.  The Board also notes that the PTSD examination on June 15, 2012, does not contain findings and opinions sufficient to establish entitlement to a TDIU because a TDIU opinion must consider whether the Veteran is unemployable on account of his service-connected disabilities, individually or in the aggregate, so collectively.  The record shows that in addition to his PTSD, the Veteran is also service-connected for diabetes mellitus with erectile dysfunction, hypertension, peripheral neuropathy of the upper and lower extremities, and Fordyce angiokeratoma, which is why the general medical examination was also necessary.  

Additionally, the Board finds that the Veteran has not submitted any evidence of "good cause" for his failure to report for the scheduled VA general medical examination.  See 38 C.F.R. § 3.655(b); Kyhn, 24 Vet. App. 228.

In short, the Veteran was scheduled for a VA general medical examination, which was necessary to decide his claim for entitlement to a TDIU.  He failed to appear to that examination, and he has not presented good cause for the failure to appear. Accordingly, the claim must be denied.  38 C.F.R. § 3.655.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


